DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to Amendment filed 06/28/2022.
Claims 1-4, 7-10, 13-17 and 20 are pending in this application. In the Amendment, claims 1, 8, and 15 are amended, claims 5-6, 11-12, and 18-19 are cancelled.  This action is made Final.

	Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. 
a) Applicant argued that Ko does not discuss in cited paragraph that any IoT protocol directs the mobile device to discovery and identify an IoT device. 
Per a), the Examiner respectfully disagrees as KO teaches an IoT protocol configured to direct a mobile device to discover and identify the one or more IoT devices by pointing to the one or more IoT devices (KO, para.155, Fig.8; registration of IoT devices requires mobile device pointed to IoT device; para.193, 195-196, 202, 239, communication module sets up connections between mobile device and IoT devices; Fig.32, IPS 3230 calculates location of IoT devices). 

b) Applicant argued that Ko does not teach that any IoT protocol is configured "to cause the mobile device to display a visual identifier for at least one of the one or more IoT devices".
Per b), the Examiner respectfully disagrees as KO teaches an IoT protocol as cited above (KO, para.155, Fig.8; registration of IoT devices requires mobile device pointed to IoT device; para.193, 195-196, 202, 239, communication module sets up connections between mobile device and IoT devices; Fig.32, IPS 3230 calculates location of IoT devices) to cause the mobile device to display a visual identifier for at least one of the IoT devices (KO, para.96, 159, 197, 250, 300, Fig.9; location and ID of devices 50 sent to server to retrieve icon representation displayed on map). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (“KO”, US 2015/0326704) in view of Saurabh et al. (“Saurabh”, US 2019/0129607).  
As per claim 1, KO teaches a user interface (UI) for enabling a user to wirelessly control (KO, para.88, wireless communication unit 11) one or more Internet of Things (IoT) devices (KO, para.82, electronic devices 50) from a mobile device (KO, Fig.3, mobile device 10, para.161), comprising:
an IoT protocol configured to direct a mobile device to discover and identify the one or more IoT devices that the mobile device is pointing to (KO, para.155, Fig.8; registration of IoT devices requires mobile device pointed to IoT device; para.193, 195-196, 202, 239, communication module sets up connections between mobile device and IoT devices; Fig.32, IPS 3230 calculates location of IoT devices) and to cause the mobile device to display a visual identifier for at least one of the IoT devices (KO, para.96, 159, 197, 250, 300, Fig.9; location and ID of devices 50 sent to server to retrieve icon representation displayed on map);
an Indoor Positioning System (IPS) protocol configured to generate IPS location data of the mobile device to associate with the one or more IoT devices (KO, para.193, 195-196, 202, 239; communication module sets up connections between mobile device and IoT devices; Fig.32, IPS calculates location of IoT devices) when the mobile device is pointed toward the one or more IoT devices (KO, para.155, 193, 195, 202, 239, mobile terminal equipped with IPS; Fig.32, IPS 3230 calculates location of IoT devices);
an orientation sensor protocol configurated to generate orientation sensor data of the mobile device to associate with the one or more IoT devices when the mobile device is pointed toward the one or more IoT devices, wherein the orientation sensor data comprises pitch, roll, and azimuth (KO, Fig.32, para.104, 155-156, 206, 240, motion sensor 3240 senses direction which can be a multi-axis sensor/gyroscope);
an IoT device profile (KO, para.154-159, 242, 246, 300, Fig.9; location and identification information stored in memory 17/server 70 to generate map) storing in memory of the mobile device a listing of the one or more IoT devices, the listing including IPS location data and orientation sensor data associated with each of the one or more IoT devices (KO, para.82, 154-159, 179, 203, 206, 242, 246, 300, Fig.9; location and identification information stored in memory 17/server 70 for each registered device 50); and
a filtering module configured on the mobile device to collect real time IPS location data and orientation sensor data of the mobile device when the mobile device points to an IoT device of the one or more IoT devices and to identify the IoT device to control using the mobile device by comparing the IPS location data and the orientation sensor data associated with each of the one or more IoT devices in the listing of the IoT device profile (KO, para.82, 154-159, 179, 203, 206, 242, 246, 300, Fig.9; location and identification information stored in memory 17/server 70 for each registered device 50) with the IPS location data and the orientation sensor data of the mobile device when the mobile device points to the IoT device (KO, para.155, Fig.8; registration of IoT devices requires mobile device pointed to IoT device) to determine a matching IoT device in the listing of the IoT device profile having a matching IPS location data and a matching orientation sensor data associated with one of the one or more IoT devices closest to the IPS location data and orientation sensor data of the mobile device when the mobile device points to the IoT device (KO, Figs.13-14, 17, 51; para.160, 177, 193, 202, 218, 239, 268, controller 18 determines whether orientation/direction of mobile 10 matches registered location of electronic device 50 using IPS and motion sensor data to filter out IoT device; using LOS mode the nearest device is controlled);
wherein the filtering module is further configured to generate control options for the matching IoT device in the listing of the IoT device profile (KO, para.161, 232, Fig.11, 40, TV UI identifier and control options); and
	wherein the UI causes the mobile device to display the visual identifier (KO, para.96, 159, 197, 250, 300, Fig.9; location and ID of devices 50 sent to server to retrieve icon representation displayed on map) and the control options in the UI on the mobile device for the matching IoT device in the listing of the IoT device profile so that the mobile device can control the matching IoT device using the visual identifier through the control options displayed in the UI of the mobile device (KO, para.161, 165, 197, 232, 250, Fig.11, 40, TV UI identifier and control options).
	Although KO teaches storing of IoT device information (KO, para.159), KO does not explicitly teach the IoT device profile formed as a data table. Saurabh teaches an interface for controlling remote devices wherein device profiles are formed as a data table (Saurabh, Table 4, para.125-128). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Saurabh’s teaching with KO’s interface as an alternative means of storing information. 
As per claim 2, the interface of KO and Saurabh teaches the UI as recited by claim 1, wherein the UI is implemented and executed on the mobile device (KO, Fig.3, 11, 40; para.80, 161, 232, mobile device 10).
As per claim 3, the interface of KO and Saurabh teaches the UI as recited by claim 1, wherein the mobile device is a mobile phone (KO, Fig.3, 11, 40; para.80, phone 10).
As per claim 4, the interface of KO and Saurabh teaches the UI as recited by claim 1, wherein the UI is implemented on the mobile device through a gateway controller configured to establish a wireless streaming session between one or more access points and the mobile device (KO, para.86, 90, 237, 246, server may be gateway).
	As per claim 7, the interface of KO and Saurabh teaches the UI as recited by claim 1, wherein the IoT device profile includes a position A and orientation X associated with the matching IoT device (KO, para.163-165; controller 18 determines which registered devices 50 match orientation/direction of mobile 10 and within a set distance; para.193, 202, 239, Fig.32, IPS 3230 calculates location of IoT devices).
	Claims 8-10 and 13-14 are similar in scope to claims 1-4 and 7 respectively, and are therefore rejected under similar rationale.
	Claims 15-17 and 20 are similar in scope to claims 1, 3-4 and 7 respectively, and are therefore rejected under similar rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAJEDA MUHEBBULLAH whose telephone number is (571)272-4065.  The examiner can normally be reached on Mon-Thur 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B. Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./Sajeda Muhebbullah
Examiner, Art Unit 2177


/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177